DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 21 January 2021. This is the first Office action on the merits. Claims 1-20 are currently pending.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 21 April 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golgiri et al. (US 10585431 B2), hereinafter referred to as “Golgiri”, in view of el Kaliouby et al. (US 2019/0152492 A1), hereinafter referred to as “el Kaliouby”.
The applied Golgiri reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Golgiri and el Kaliouby are considered analogous to the claimed invention because they are in the same field of autonomous vehicles (see MPEP 2141.01(a)).
Regarding claim 1, Golgiri teaches A method for controlling a vehicle using a mobile device, comprising: receiving, via a user interface of the mobile device, a user input of a visual representation of the vehicle (see at least Golgiri column 6, lines 27-29 “In some examples, the RePA system instructs the user to capture an image of a certain feature of the vehicle (e.g., a license plate frame, a sicker affixed the vehicle, etc.).”); 
establishing a wireless connection with the vehicle for tethering with the vehicle based on the user input (see at least Golgiri column 1, lines 29-20 “a mobile device wirelessly communicating with the vehicle”); 
determining that the mobile device is within a threshold distance limit from the vehicle (see at least Golgiri column 3, lines 59-62 “the RePA system tracks the location of the mobile device in relation to the location of the vehicle and determines whether the mobile device is within the threshold distance”); 
… and causing the vehicle, via the wireless connection, to perform a remote vehicle movement control action while the mobile device is less than the threshold distance limit from the vehicle (see at least Golgiri column 1, lines 23-30 “A remote parking assist (RePA) system is designed to autonomously park a vehicle … Often, the RePA system is used when the operator is outside the vehicle. The operator triggers the RePA system to park or un-park a vehicle into or out of a parking space using a mobile device wirelessly communicating with the vehicle.”, column 3, lines 62-64 “When the mobile device is outside the threshold distance from the vehicle, the RePA system will not autonomously move the vehicle.”).
Golgiri does not teach but el Kaliouby teaches performing a line of sight verification indicative that a user is viewing an image of the vehicle via the mobile device (see at least el Kaliouby [0068] “As the user moves, the camera with a view of the user's face can be changed… Furthermore, in other embodiments, if the user is looking in a third direction, the line of sight 744 from the phone camera 742 is able to observe the user's face, and if the user is looking in a fourth direction, the line of sight 754 from the tablet camera 752 is able to observe the user's face.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golgiri to include “performing a line of sight verification indicative that a user is viewing an image of the vehicle via the mobile device” as disclosed in el Kaliouby. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention to include el Kaliouby’s line of sight verification in order to ensure that the user is paying attention even during autonomous control of the vehicle (see at least el Kaliouby [0012] “The cognitive state data can include facial data, audio data, infrared image data, biosensor data, and so on. The vehicle has various modes of operation that include autonomous, semi-autonomous, and manual modes of operation. One or more processors are used to analyze the cognitive state data collected from the individual. The processors can be within the vehicle or beyond the vehicle. The processors can include handheld electronic devices associated with one or more vehicle occupants.”, [0013] “A condition of the individual is evaluated based on the cognitive scoring metric. The condition of the individual includes being alert, engaged, impaired, asleep, unconscious, reclined, drowsy, fatigued, inattentive, or exhibiting antisocial behavior. Control is transferred between the vehicle and the individual based on both the state of operation of the vehicle and the condition of the individual.”).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 2, Golgiri in view of el Kaliouby teaches the method according to claim 1. Golgiri further teaches wherein performing the line of sight verification comprises causing vehicle and mobile device communication for user localization (see at least Golgiri column 7, lines 39-43 “Using localization techniques on the signals from the mobile device, the RePA system determines a region of probability representative of possible locations of the mobile device based on the location determined by localization and its associated error.”).
Regarding claim 3, Golgiri in view of el Kaliouby teaches the method according to claim 2. Golgiri further teaches wherein performing the line of sight verification further comprises: causing to send, via the wireless connection, a visual communication request packet to the vehicle, the visual communication packet comprising instructions for causing the vehicle to trigger a light communication output (see at least Golgiri column 7, lines 57-60 “In some examples, the visual indicator is a manipulation of brightness, color, and/or activation of the lights of the vehicle (e.g., the head lights, the tail lights, a light emitting diode (LED) strip, etc.).”); and receiving a light indicator signal indicative that the mobile device is within a threshold tethering distance from the vehicle (see at least Golgiri column 7 line 62-column 8 line 1 “In some such examples, the projection changes based on the mobile device's location relative to the location of the boundary. The visual indicator has different outputs when (a) the RePA system is active but the mobile device is not detected by the RePA system, (b) the RePA system is active and the mobile device is outside the boundary”).
Regarding claim 5, Golgiri in view of el Kaliouby teaches the method according to claim 2. Golgiri further teaches wherein the user localization is based on a Bluetooth Low Energy (BLE) signal (see at least Golgiri column 8, lines 28-35 “The wireless nodes 102 and 104 include a communication controller for a personal or local area wireless network (e.g., Bluetooth®, Bluetooth® Low Energy (BLE), Zigbee®, Z-Wave®, Wi-Fi®, etc.). In some examples, when the wireless nodes 102 and 104 are configured to implement BLE, the wireless nodes 102 and 104 may be referred to as “BLE Antenna Modules (BLEAMs).””).
Regarding claim 6, Golgiri in view of el Kaliouby teaches the method according to claim 1. Golgiri further teaches wherein causing the vehicle to perform the remote vehicle movement control action comprises: receiving, via the mobile device, an input indicative of a parking maneuver; and causing the vehicle to perform the parking maneuver responsive to the input indicative of the parking maneuver (see at least Golgiri Fig. 14, column 1, lines 27-20 “The operator triggers the RePA system to park or un-park a vehicle into or out of a parking space using a mobile device wirelessly communicating with the vehicle.”, column 22, lines 7-9 “At block 1410, the boundary monitor 146 determines whether the mobile device 138 has sent a park or un-park request.”).
Regarding claims 13 and 20, these claims are substantially similar to claim 1 and are, therefore, rejected in the same manner as has been set forth above in the rejection of claim 1. 
Regarding claim 14, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 2. 
Regarding claim 15, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 3. 
Regarding claim 17, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 5. 
Regarding claim 18, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 6. 
Regarding claim 19, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 7. 

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Golgiri in view of el Kaliouby as applied to claim 2 above, and further in view of Elangovan et al. (US 2018/0364697 A1), hereinafter referred to as “Elangovan”.
Elangovan is considered analogous to the claimed invention because they are in the same field of autonomous vehicles (see MPEP 2141.01(a)).
Regarding claim 4, Golgiri in view of el Kaliouby teaches the method according to claim 2. Golgiri in view of el Kaliouby does not teach but Elangovan teaches wherein the user localization is based on an Ultra-Wide Band (UWB) signal (see at least Elangovan [0027] “In other examples, the communication module 116 may use WiFi, WiMax, NFC, UWB (Ultra-Wide Band), and/or any other communication protocol that enables the communication module 116 to communicatively couple to the mobile device 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golgiri in view of el Kaliouby to include “wherein the user localization is based on an Ultra-Wide Band (UWB) signal” as disclosed in Elangovan. At the time the invention was filed, one of ordinary skill in the art would have been motivated to include this modification because UWB is one of the common communication protocols used in the industry.
Regarding claim 16, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 4. 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Golgiri in view of el Kaliouby as applied to claim 6 above, and further in view of De-Lamberterie et al. (US 2020/0021368 A1), hereinafter referred to as “De-Lamberterie”.
De-Lamberterie is considered analogous to the claimed invention because they are in the same field of autonomous vehicles (see MPEP 2141.01(a)).
Regarding claim 7, Golgiri in view of el Kaliouby teaches the method according to claim 6. Golgiri teaches further comprising: generating, via the mobile device, an instruction to aim a mobile device camera at an active light on the vehicle (see at least Golgiri column 15, lines 21-23 “In some examples, the boundary monitor 146 instructs the operator to point a flash 608 of the mobile device 138 at the camera 114 of the vehicle 100.”).
Golgiri does not teach but el Kaliouby teaches determining a user engagement metric based on the encoded message (see at least el Kaliouby [0012] “The cognitive state data can include facial data, audio data, infrared image data, biosensor data, and so on. The vehicle has various modes of operation that include autonomous, semi-autonomous, and manual modes of operation. One or more processors are used to analyze the cognitive state data collected from the individual. The processors can be within the vehicle or beyond the vehicle. The processors can include handheld electronic devices associated with one or more vehicle occupants.”); and causing the vehicle to perform the parking maneuver responsive to determining that the user engagement metric indicates user attention to the remote vehicle movement control action (see at least el Kaliouby [0013] “The condition of the individual includes being alert, engaged, impaired, asleep, unconscious, reclined, drowsy, fatigued, inattentive, or exhibiting antisocial behavior. Control is transferred between the vehicle and the individual based on both the state of operation of the vehicle and the condition of the individual.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golgiri to include “determining a user engagement metric based on the encoded message; and causing the vehicle to perform the parking maneuver responsive to determining that the user engagement metric indicates user attention to the remote vehicle movement control action” as disclosed in el Kaliouby. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention to include el Kaliouby’s user engagement metric in order to ensure that the user is paying attention even during autonomous control of the vehicle. 
Golgiri in view of el Kaliouby does not teach but De-Lamberterie teaches receiving, via the mobile device camera, an encoded message via the active light on the vehicle (see at least De-Lamberterie [0007] “To this end, a first aspect of the present invention relates to an optical wireless communication system for a vehicle, the system comprising at least one photonic device and control electronics configured to control said at least one photonic device. The communication system is essentially such that said at least one photonic device comprises a plurality of photonic components and that the control electronics are configured to control individually or in groups the photonic components of the plurality of photonic components, each photonic component or each group of photonic components being configured so as to emit and/or receive at least one optical wireless communication signal”, [0011] “By virtue of the system according to the first aspect of the invention, the communication signals may be emitted specifically toward one or more identified targets or received from one or more identified emitters, in order to be received, or even read, only by this/these targets, or in order to make it possible to know, without ambiguity, from which emitter such a message originates, respectively”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golgiri to include “receiving, via the mobile device camera, an encoded message via the active light on the vehicle” as disclosed in De-Lamberterie. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention to include De-Lamberterie’s a photonically communicated encoded message because this communication technique lessens electromagnetic pollution, bandwidth congestion, and messages unintentionally sent to receiving devices other than the target device (see at least De-Lamberterie [0002] “Several communication techniques involving motor vehicles are known among which certain implement Wifi™ technology, others implement Bluetooth® technology, and yet others implement optical wireless communication (or OWC) technology. These techniques have in common the emission of communications signals in a spatially extensive, or even omnidirectional, broadcast spectrum. Thus, it is possible for the signals to be received, or even read, by vehicles or infrastructure other than the vehicles or infrastructure to which the signals are addressed. … Furthermore, problems with electromagnetic pollution and with bandwidth congestion are also emerging, in particular because of the diffuse nature of the implemented communication technologies.”) 
Regarding claim 8, Golgiri in view of el Kaliouby and further in view of De-Lamberterie teaches the method according to claim 7. Golgiri teaches wherein the encoded message is transmitted via a photonic messaging protocol using the active light on the vehicle (see at least Golgiri column 15, lines 23-26 “In some such examples, the boundary monitor 146 communicates with the mobile device 138 using a form of visible light communication, such as Li-Fi.”).
(Supplemental note: Examiner is interpreting “Li-Fi” to be one embodiment of Applicant’s “a photonic messaging protocol”).
Regarding claim 9, Golgiri in view of el Kaliouby and further in view of De-Lamberterie teaches the method according to claim 7. Golgiri teaches further comprising: determining that the mobile device camera does not have clear line of sight with the vehicle (see at least Golgiri Fig. 14, column 3, lines 57-62 “In jurisdictions that require the mobile device to stay within a threshold distance of a vehicle, the RePA system tracks the location of the mobile device in relation to the location of the vehicle and determines whether the mobile device is within the threshold distance.”, column 6, lines 14-18 “In some examples, the RePA system instructs the operator to hold the mobile device perpendicular to the longitudinal axis of the vehicle in view of one of the cameras (e.g., a forward-facing camera, a rear-view camera, a 360 degree camera, etc.).”); and outputting a message indicative of repositioning the mobile device to achieve a line of sight with the vehicle or to move to a location less than the threshold distance limit from the vehicle (see at least Golgiri Fig. 14, column 22, lines 21-24 “At block 1416, the boundary monitor 146 notifies the user of the distance between the mobile device 138 and the vehicle 100 and/or the relationship of the mobile device 138 to the boundary 702.”).
(Supplemental note: Examiner is interpreting “line of sight with the vehicle” to be a maximum distance away from the vehicle from which a mobile device can still be wirelessly connected and receiving signals).
Regarding claim 10, Golgiri in view of el Kaliouby and further in view of De-Lamberterie teaches the method according to claim 7. Golgiri teaches further comprising: generating, via the mobile device, a visual indication showing a status of a tracking condition while the vehicle performs the remote vehicle movement control action (see at least Golgiri column 7 line 55-column 8 line 7 “As discussed below, the RePA system provides a visual indicator of the mobile device's location relative to the location of the boundary. In some examples, the visual indicator is a manipulation of brightness, color, and/or activation of the lights of the vehicle (e.g., the head lights, the tail lights, a light emitting diode (LED) strip, etc.). … The visual indicator has different outputs when (a) the RePA system is active but the mobile device is not detected by the RePA system, (b) the RePA system is active and the mobile device is outside the boundary, (c) the RePA system is active, the mobile device is inside the boundary, and the vehicle is in motion, (d) the RePA system is active, the mobile device is inside the boundary, and the vehicle is stationary, and (e) the RePA system is active and the mobile device is inside the boundary near the boundary (e.g., within 0.5 meters of the boundary, etc.).”).
Regarding claim 11, Golgiri in view of el Kaliouby and further in view of De-Lamberterie teaches the method according to claim 10. Golgiri teaches wherein the visual indication comprises: an image of the vehicle; and an illuminated outline of the vehicle having a color indicative of the remote vehicle movement control action tracking condition (see at least Golgiri column 7 line 55-column 8 line 7 “As discussed below, the RePA system provides a visual indicator of the mobile device's location relative to the location of the boundary. In some examples, the visual indicator is a manipulation of brightness, color, and/or activation of the lights of the vehicle (e.g., the head lights, the tail lights, a light emitting diode (LED) strip, etc.). … The visual indicator has different outputs when (a) the RePA system is active but the mobile device is not detected by the RePA system, (b) the RePA system is active and the mobile device is outside the boundary, (c) the RePA system is active, the mobile device is inside the boundary, and the vehicle is in motion, (d) the RePA system is active, the mobile device is inside the boundary, and the vehicle is stationary, and (e) the RePA system is active and the mobile device is inside the boundary near the boundary (e.g., within 0.5 meters of the boundary, etc.).”).
Regarding claim 12, Golgiri in view of el Kaliouby and further in view of De-Lamberterie teaches the method according to claim 11. El Kaliouby teaches further comprising: receiving from an active light on the vehicle, a blinking light indicator that signals a diminished user engagement; and causing cessation of the parking maneuver responsive to determining that the user engagement metric does not indicate user attention to the remote vehicle movement control action (see at least el Kaliouby [0042] “The flow 200 includes evaluating a condition of the individual 220 based on a cognitive scoring metric.”, “The individual can be evaluated for a variety of purposes, where the purposes can include determining whether the individual is permitted to control a given vehicle, whether the individual is physically or cognitively capable of operating the vehicle, and so on… The cognitive scoring metric can be used as a basis for making a variety of decisions such as “go or no-go” decisions, “yes or no” decisions, etc.”, wherein a low cognitive scoring of the individual can result in a “no-go” outcome ending vehicle control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golgiri to include “further comprising: receiving from an active light on the vehicle, a blinking light indicator that signals a diminished user engagement; and causing cessation of the parking maneuver responsive to determining that the user engagement metric does not indicate user attention to the remote vehicle movement control action” as disclosed in el Kaliouby. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention to include el Kaliouby’s cognitive scoring metric in order to ensure that the user is paying attention even during autonomous control of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aksyutina et al. (US 2019/0152472 A1) teaches a monitoring of communication for vehicle remote park-assist. Bettger et al. (US 2019/0310624 A1) teaches advanced user interaction features for remote park assist. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667           


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              

December 2, 2022